Citation Nr: 1641198	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-22 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a spinal disc bulge of the lumbar and thoracic spine. 

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee. 

3.  Entitlement to a disability rating in excess of 10 percent for instability of the left knee. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

5.  Entitlement to specially adapted housing. 

6.  Entitlement to special home adaptation grant. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1999 to April 2003.

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in November 2008, March 2010, and August 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a video conference at the RO in June 2016 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, the Veteran's statements made at the June 2016 hearing raised the issue of whether the Veteran was unable to obtain or maintain substantially gainful employment due to her service-connected disabilities, excluding her service-connected mood disorder already evaluated at 100 percent.  Since a TDIU based on the Veteran's other service-connected disabilities may affect the Veteran's future benefits or entitlement to special monthly compensation, the Board must considered whether the Veteran's service-connected other than her mood disorder warrant a total rating.  See Bradley v. Peake, 22 Vet. App 280 (2008).  Therefore, the issue of entitlement to TDIU has been raised by the record.

The issues of entitlement to a disability rating in excess of 10 percent for a spinal disc bulge of the lumbar and thoracic spine; entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee; entitlement to a disability rating in excess of 10 percent for instability of the left knee; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not result in the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

2.  The Veteran's service-connected disabilities do not result in blindness in both eyes with 5/200 visual acuity or less; or the anatomical loss or loss of use of both hands; or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk; or residuals of an inhalation injury.


CONCLUSION OF LAW

The criteria for specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. § 3.809, 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).



Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a) (West 2014) 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the United States Court of Appeal, Federal Circuit (Federal Circuit), has stated that an initially deficient notice may be cured by the issuing of a new, sufficient, notice followed by a readjudication of the claim.  Mayfield, 444 F.3d at 1333-34.  

With regard to the claims for entitlement to specially adapted housing and to a special home adaptation grant, the Veteran was provided with a VCAA notice letter in July 2014.  The letter provided the Veteran with information on how to substantiate her claim, of the allocation of responsibilities between herself and VA, and of how effective dates are assigned.  The Veteran acknowledged she received the notice in July 2014.  The notice was sent prior to the initial adjudication of the claims in August 2014.  Therefore, the VA has satisfied its duty of providing notice.  

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records, VA medical records, private treatment records, and Social Security records are in the claims file.  The Veteran has not identified any other relevant records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c) (2015).

The Board finds that an examination is not necessary with respect to the Veteran's claim for specially adapted housing or a special home adaptation grant.  As set forth below, those claims have been denied as a matter of law.  Given the nature of the Veteran's service-connected disabilities and the applicable legal criteria to establish basic eligibility for specially adapted housing or a special home adaptation grant, an examination would serve no useful purpose.  Thus, any deficiency in VA's development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252   (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive). 

The Veteran was afforded the opportunity to have a hearing before a Veterans' Law Judge.  She and her representative provided argument and testimony regarding the issues before the Board.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Eligibility for assistance in acquiring specially adapted housing may be issued to a Veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or (3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; (4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; the loss or loss of uses of both upper extremities such as to preclude use of arms at or above the elbow, or (6)  full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (a) (West 2014); 38 C.F.R. § 3.809 (2015). 

The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (d) (2015). 

Alternatively, a certificate of eligibility for assistance in acquiring necessary special home adaptations or for assistance in acquiring a residence already adapted with necessary special features is available to a Veteran with the requisite service who does not qualify for specially adapted housing under the criteria cited above, but 1)is entitled to compensation for permanent and total disability and it: i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or 2) is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with use of a standard correcting lens.  38 U.S.C.A. § 2101 (b) (West 2014); 38 C.F.R. § 3.809A (2015).

Analysis

Here, the Veteran is service connected for a mood disorder rated as 100 percent disabling; irritable bowel syndrome at 30 percent; residuals of a metatarsal fracture of the right foot at 10 percent; migraine headaches at 10 percent; carpal tunnel of the left wrist at 10 percent, carpal tunnel or the right wrist at 10 percent; hemorrhoids at 10 percent, residuals of a metatarsal fracture of the left foot at 0 percent; scars from a cholecystectomy at 0 percent; lipoma of the abdomen at 10 percent; and costochondritis at 10 percent.  She has sought an increased rating for service connected spinal disc bulge of the lumbar and thoracic spine currently rated at 10 percent; left knee patellofemoral pain syndrome currently rated at 10 percent; and left knee instability currently rated at 10 percent. 

Even if, for the sake of argument, the Veteran were to receive a full 100 percent rating on the three disabilities for which she seeks increased ratings, she would not meet the criteria for specially adapted housing or for a special home adaptation grant.  The increased rating claims only affect one lower extremity.  While the Veteran also has a service connected right-lower extremity disability, it is only rated at 10 percent and does not preclude locomotion as statutorily defined.  Therefore, the Veteran would not have loss of use of both lower extremities locomotion even if upon remand it is found the left knee disabilities precluded locomotion.  

While the loss of use of only one lower extremity, such as to preclude locomotion can result in entitlement to specially adapted housing, it has to be paired with an organic disease so as to affect balance and or propulsion.  The Veteran does not have a service-connected organic disease that meets this criteria. 

Additionally, the loss of use of only one lower extremity, paired with the loss of use of one upper extremity would also meet the requirements.  The Veteran does have two disabilities affecting his upper extremities; however, both are rated at 10 percent.  Neither result in the loss of use of an upper extremity.  Therefore, the Veteran would not be entitled to specially adapted housing under this provision either. 

The loss of use of both upper extremities could also result in entitlement.  However, the Veteran's carpal tunnel syndrome of the left and right wrists do not result in a loss of use of the arm at or above the elbow.  They are rated at ten percent, each.  There is no indication that a rating in excess of ten percent is warranted and the criteria for such a rating is not indicative of a loss of the use of the arm.  Therefore, the Veteran would not meet this criteria for entitlement to specially adapted housing based upon loss of use of both upper extremities. 

Finally, the Veteran is not service connected for full thickness or subdermal burns, is not service connected for any loss of vision, and does not have residuals of an inhalation injury.  Therefore, the Veteran does not meet the legal criteria for entitlement to specially adapted housing or a special home adaptation grant.  

In the absence of evidence showing that the Veteran meets any of the applicable legal criteria, Congress does not authorize VA to provide financial assistance in acquiring specially adapted housing or a special home adaptation grant.  Under these circumstances, the basic legal criteria for the benefit sought are not met.


ORDER

Entitlement to specially adapted housing is denied. 

Entitlement to special home adaptation grant is denied.


REMAND

The Veteran was provide examinations in August 2015 for her service-connected claims for increased ratings for her left knee and back disabilities; however these examinations were incomplete and do not provide sufficient detail for the Board to adjudicate the claims.  

With regard to the left knee examination in August 2015, the examiner did not test the Veteran's left knee for pain on both active and passive motion, in weight-bearing and nonweight-bearing as required by 38 C.F.R. § 4.59 (2015).  The examination noted there was pain with functional loss, but did not note to what the functional loss was in terms of range of motion.  Further, the examination is unclear as to whether the range of motion testing was performed with or without weight bearing.  Without this information the Board is unable to an informed decision regarding the proper rating for the Veteran's left knee disability. 

With regard to the Veteran's back examination in August 2015, the examiner did not note whether the Veteran experiences flare-ups of pain.  This section was left blank on the examination report.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The absence of a response on the examination report indicates the any functional loss due to flare-ups was not evaluated.  Therefore, a new examination is necessary. 

Additionally, the Board notes that based on the Veteran's testimony at her June 2016 hearing, new examinations are warranted to obtain a picture of the current state of the Veteran's disabilities.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  At the hearing the Veteran testified that she was in an automobile accident the previous April.  It is unclear if this was in 2015 or 2016 based on the testimony.  There is no mention of the accident in the medical records or examination.  However, the Veteran reported that her back condition had become worse  and she was more limited after the accident.  Her representative requested a new examination.  Viewing the facts in the most favorable light to the Veteran, a new examination is warranted.  Additionally, AOJ should obtain updated records regarding the Veteran's disabilities. 

Finally, the Board notes that the Veteran has raised the issue of entitlement to a TDIU based on her service-connected disabilities excluding her mood disorder, for which she is rated at 100 percent.  As explained above, this issue must be addressed because it could potentially affect her future receipt of benefits, including special monthly compensation.  Bradley v. Peake, 22 Vet App 280 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds a separate disability) supports a TDIU rating independent of the other 100 percent disability rating).  As the additional development required by this Remand will also address whether the Veteran is entitled to a TDIU, these issues are inextricably intertwined.  Adjudication of the TDIU claim at this time would be improper.  The issue should be addressed by the AOJ upon the remand after the additional development is completed.

Accordingly, the case is REMANDED for the following action:

1.  AOJ should obtain updated medical records for the Veteran.  The Veteran should be contacted and requested to identify treatment she has sought for her back or left knee disabilities, to include any treatment she received from her automobile accident.  Any necessary medical-records releases should also be requested from the Veteran. 

2.  Once the Veteran's updated records are associated with her claims file, AOJ should forward the Veteran's claims file to an appropriate examiner for a new examination to address the current nature and severity of the Veteran's back and left knee disabilities.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.





The examination should be conducted in accordance with VA regulations and include testing for pain in both active and passive motion, as well as in weight bearing and nonweight bearing.  

The examiner should also note any functional limitation caused by flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  Such limitations should be expressed, if possible, in terms of restriction of range of motion. 

Further, the examiner should address any vocational limitations the Veteran's disabilities impose; although the examiner is not requested to provide an opinion as to whether the Veteran's disabilities preclude substantially gainful employment, as that is an adjudicatory, not medical, determination.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


